Citation Nr: 0416730	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  01-02 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for an upper back/neck 
disorder, claimed as due to a service-connected right 
shoulder disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to October 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision in which the RO denied 
service connection for an upper back disability.  

In an August 2003 decision, the Board granted increased 
evaluations of 20 percent for service-connected low back 
strain and 20 percent for service-connected plantar 
fasciitis.  Thus, the veteran's appeals as to these issues 
have been resolved.  

It is noted that the veteran requested a personal hearing 
before a Veterans Law Judge in Washington D.C., but he 
withdrew this request in September 2002.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is seeking service connection for an upper back 
and neck disability.  He essentially contends that this 
disability developed secondary to his service-connected 
residuals of a right shoulder injury, status post 
arthroscopic surgery for repair of labral tear.  

The record reflects that, in February 2004, the Board 
requested a medical opinion from the Veterans Health 
Administration (VHA).  

In response, a VA neurologist reviewed the claims folder and 
noted that the veteran was experiencing pain in the right 
shoulder, which he believed to be causing pain in his neck.  

The neurologist explained that pain spreading from the neck 
to the shoulder could be the result of referred pain from the 
cervical spine or nerve roots, but that there was no evidence 
of this on cervical MRI.  It was noted that there was also no 
evidence that manipulating the shoulder caused pain in the 
right trapezius muscle or neck.  

For these reasons, the neurologist concluded that there was 
no objective confirmation of an association between the 
veteran's two disabilities.  Thus, the physician was unable 
to link the veteran's shoulder pain and neck pain.

Thereafter, the veteran submitted a March 2004 statement from 
a private chiropractor in support of his claim.  The 
chiropractor indicated that it was his opinion that the 
veteran's impingement syndrome in his right shoulder did have 
an effect on his cervical and mid-dorsal spinal complaints.  

In a second statement dated in that month, the chiropractor 
also indicated that it was his opinion that the veteran 
should be seen by a rheumatologist for a complete work-up to 
determine if there was a systemic cause for his soft tissue 
pain.  

In accordance with this recommendation, the Board believes 
that a remand of this case is warranted so that the veteran 
can be examined by a rheumatologist to determine whether 
there may be a systemic cause for his various complaints.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should contact the veteran and 
request that he identify any additional 
VA and non-VA health care providers that 
have treated for his claimed upper back 
or neck complaints.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should make arrangements for 
the veteran to be afforded an examination 
by a rheumatologist to determine the 
nature and likely etiology of his upper 
back and neck complaints.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  All studies or tests deemed 
necessary by the examiner should be 
performed.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to whether the veteran has 
current disability in his upper back 
and/or neck related to his service-
connected residuals of a right shoulder 
injury, status post arthroscopic surgery 
for repair of labral tear.  In answering 
this question, the examiner should offer 
an opinion as to whether the veteran's 
complaints of pain in his back, neck, 
and/or other areas are related to a 
systemic problem.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examiner should 
discuss any pertinent medical opinions 
that have been previously offered 
regarding the existence of a relationship 
between the veteran's back and neck 
complaints, and his service-connected 
right shoulder disability disability, 
expressing agreement or disagreement 
therewith and giving reasons for such 
agreement or disagreement.  

4.  Then the RO should then readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the RO 
should issue an SSOC, and the veteran and 
his representative should be afforded 
time in which to respond.  The veteran's 
claims folder should then be returned to 
the Board.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


